Citation Nr: 0616882	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for loss of sphincter 
control.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1976.

The instant appeal arose from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted a claim for service 
connection for hemorrhoids and assigned a noncompensable 
disability evaluation.

The issues of entitlement to an increased rating for 
irritable bowel syndrome and entitlement to service 
connection for a disability manifested by loss of sphincter 
control are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran's service-connected hemorrhoids 
were not manifested by large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, at any time during the appeal period.


CONCLUSION OF LAW

A compensable evaluation for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that higher disability rating is warranted 
for his hemorrhoids.  The law provides that disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As this case also involves the initial evaluation assigned 
for hemorrhoids, the severity of that disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  A noncompensable 
evaluation for hemorrhoids has been in effect since service 
connection was awarded in the August 2001 rating decision.  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that staged 
ratings are not warranted for his hemorrhoids.  

The veteran's service-connected hemorrhoid disability is 
currently evaluated as non-compensable under DC 7336.  
Diagnostic Code 7336 provides a 10 percent rating for 
hemorrhoids, internal or external, that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences.  A 20 percent rating is 
warranted for persistent bleeding and with secondary anemia, 
or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

With respect to the veteran's hemorrhoid condition, the 
veteran has reported that bleeding is a continuing problem 
and the hemorrhoids require constant medication.  In 
addition, he reported secondary anemia and fissures and that 
his ability to earn a living is affected.  However, the 
objective medical evidence of record does not reflect 
documentation or report of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences.  Nor does the medical evidence show 
persistent bleeding with secondary anemia or fissures.

The service medical records reveal that the veteran underwent 
a hemorrhoidectomy and a fissurectomy in service; however, 
there is no evidence that additional procedures like these 
were performed after service or at any time during the appeal 
period.  There is no post-service medical evidence available 
in the record until 1998.  Private medical records dated in 
1998 and 1999, show that the veteran was known to have 
internal and external hemorrhoids; that in October 1999 the 
veteran reported occasional bright red blood in his rectum; 
that an October 1999 sigmoidoscopy revealed "moderate 
internal hemorrhoids"; and that he was prescribed Analpram 
cream for his hemorrhoids.  An early November 1999 record 
revealed that the veteran reported no further bleeding.

During the appeal period, the objective medical evidence of 
record does not reflect documentation or report of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.  Likewise, the 
medical evidence reveals that anemia and fissures were not 
found during this time.  The only positive finding for 
hemorrhoids in VA treatment records dated from 2003 to 2005 
was the April 2003 VA examination report which diagnosed 
moderate sized internal hemorrhoids with no bleeding or 
anemia.  An April 2003 VA genitourinary examination noted 
that no external hemorrhoids were found.  A May 2003 VA 
record noted that a review of gastrointestinal and digestive 
systems was negative for hemorrhoids.  

An undated note from a private physician indicated only that 
the veteran "has hemorrhoids", and another undated private 
medical record noted that hemorrhoidal suppositories had been 
prescribed.  In September 2003 and February 2004 VA treatment 
records it was noted that the veteran denied having blood in 
his stool.  An April 2005 VA record noted only scarring at 
the perianal skin related to previous surgery, and a June 
2005 colonoscopy was normal.  Thus, at most, the veteran's 
hemorrhoids are moderate.

As the objective medical evidence of record does not reflect 
documentation or report of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, or fissures or anemia, a compensable 
evaluation is not in order.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").

This case was remanded twice in order to comply with the duty 
to notify.  In an April 2001 letter, issued prior to the 
initial adjudication of the original service connection 
claims, VA notified the veteran of the basic elements of 
service connection and informed him that, if he provided 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, a February 2005 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

The veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date prior to the initial grant of service 
connection for hemorrhoids and the assignment of the initial 
rating as the United States Court of Appeals for Veterans 
Claims (CAVC or Court) did not issue its decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), until after the 
initial adjudication of the claim.  However, he was provided 
such notice after the Dingess decision was issued, in an 
April 2006 letter.  As the veteran's claim is being denied, 
the issue of an effective date for the grant of benefits is 
moot.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in higher ratings, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, supplemental statements of the case, and letters.  
He was told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran provided 
private medical evidence.  The veteran has referred to 
additional private evidence which has not been associated 
with the claims folder, including a 2002 colonoscopy report; 
however this evidence is not lacking due to any failure on 
the part of VA.  As noted above, the veteran has been 
requested to provide all relevant information and an attempt 
was made by VA to obtain all evidence adequately identified 
by the veteran.  For example, VA specifically requested that 
the veteran provide a release for the physician who he 
reported had performed the 2002 colonoscopy; however, he did 
not do so.  Instead, the veteran provided some treatment 
records.  In addition, a VA examination to assess the 
severity of his hemorrhoids was developed.  Accordingly, the 
Board finds that the duty to assist was met.




ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

With regard to the irritable bowel and sphincter control 
claims, VA received the appellant's notice of disagreement 
with respect to the denial of an increased rating and service 
connection, respectively, in March 2005.  It does not appear 
from the record before the Board that the appellant has been 
provided with a statement of the case (SOC) concerning these 
issues.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should issue an SOC with respect 
to the issues of entitlement to an 
increased rating for irritable bowel 
syndrome and entitlement to service 
connection for loss of sphincter control.  
The appellant should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is further notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


